John P. Wagner et al. v. Commissioner.Wagner v. CommissionerDocket Nos. 50430, 50431, 50432, 50433, 55923, 55924, 55925, 55926, 55927, 55928, 55929, 55930, 55931, 55932, 56823, 56837, 56840.United States Tax Court1958 Tax Ct. Memo LEXIS 37; 17 T.C.M. (CCH) 949; October 29, 1958*37 FISHEROrder FISHER, Judge: Upon consideration of the stipulation of the parties in the above-entitled case lodged October 24, 1958, and petitioners' motion filed October 24, 1958, moving that the Court enter additional findings of fact as a basis for computations under Rule 50, to which motion counsel for respondent has entered "no objection", it is ORDERED: (1) That special leave be and it is hereby granted to petitioners to file said motion under Rule 19(e) of this Court's Rules of Practice; and (2) that the Findings of Fact of this Court be amended and supplemented by additional Findings of Fact as follows: At the end of the first sentence following the tabulation on page 65 of the Memorandum Findings of Fact and Opinion (T.C. Memo. 1958-112) [17 TCM 569,] heretofore filed in the above-entitled case, substitute a semi-colon for period, and add the following: Sales Company #1 reported its first taxable income on the basis of a taxable year ended June 30, 1945, and thereafter both Sales Company #1 and #2 reported on the basis of taxable years ended on April 30, commencing in 1946. The total net distributable income of Sales Company #1 and #2 for*38  the taxable years indicated is as follows: Ordinary50% NetNetLong TermIncomeCapital GainTaxable year endedJune 30, 1945$ 94,866.69Taxable period July 1,1945 through April30, 194667,762.04Taxable year endedApril 30, 1947200,748.12$1,509.59Taxable year endedApril 30, 1948172,894.023,794.16